Case 1:19-cv-01974-TNM Document 64-1 Filed 10/18/19 Page 1 of 13

Duane Morley Cox, Pro Se
1199 Cliffside Dr.

Logan, Utah 84321

Ph: (801) 755-3578

 

 

   
 
   
   

RECEIVED

 

5
i

 

i.
: D.Ca
US. District

 

 

esar, Clerk of Court
Bistrict ef Colimbia

      

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FALAFAEEALEFALEFEEFELAEFEEEEEEAEEEFAFEALEEETEFEEEFEFEEEEEEE EEE EFT

Committee On Ways And Means
United States House Of Representatives

Plaintiff

United States Department Of The
Treasury et. al.

Defendants
Donald J. Trump, et. al.

Defendants

t++eteeettetett

+

Civil Action No. 1:19-ev-1974 (TNM)

Brief On Why The Decision By The
U.S. Court of Appeals In The Case

Of Trump v. Mazars Is Not Applicable
To This Case

Judge: Trevor N. McFadden

FAAEALEAEEAEALEAEFAEAEEAEFEEAEAEEAEAEEAEEEEFEEALEAEFLEFLEFEFE ET
COMES Now, Amicus, Duane Morley Cox, explaining why the recent

Decision by the U.S. Court of Appeals In The Case of Trump v. Mazars (“Mazars”)

is not applicable to this case.

Summary

The Court in “Mazars” erred when it ruled on the merits without first

determining if it had Jurisdiction pursuant to Nixon v. Fitzgerald, 457 U.S. 731

thus reaching a decision in conflict with other recent cases.

Jurisdictional Analysis Was Avoided

a. The U.S. Supreme Court has mandated a Jurisdictional Test which Must be

performed before a Court accepts Jurisdiction of a case involving the President of

the United States.

Pg 1

Mail Room ee

 

    

re)
Case 1:19-cv-01974-TNM Document 64-1 Filed 10/18/19 Page 2 of 13

“The President’s absolute immunity is a functionally mandated incident of
his unique office, rooted in the constitutional tradition of the separation of
powers and supported by the Nation’s history. Because of the singular
importance of the President’s duties, diversion of his energies by concern
with private lawsuits would raise unique risks to the effective functioning of
government. While the separation of powers doctrine does not bar every
exercise of jurisdiction over the President, a court, before exercising
jurisdiction, must balance the constitutional weight of the interest to
be served by the dangers of intrusion on the authority and functions
of the Executive Branch. ... The President’s absolute immunity extends to
all acts within the “outer perimeter” of his duties of office. Nixon v.
Fitzgerald, 457 U.S. 731, Pg 732-733 (Emphasis Added] (Here-after
Nixon)

 

2. Although in “Mazars” the President did not raise this issue, Amicus Cox
filed an Amicus Brief and an Amended Amicus Brief which were both accepted by
the “Mazars” Court of Appeals. On page 1 of the “Mazars” Amended Amicus Brief,
it stated:
“This Amicus Brief is filed on grounds of error by the court below where: “A
court, before exercising jurisdiction, must balance the constitutional weight
of the interest to be served [by the subpoena] against the dangers of intrusion
of the authority and functions of the Executive Branch.” Nixon v.
Fitzgerald, 457 U.S. 731 @ 754 (1982) (citing Nixon v. administrator of
General Services, 433 U.S. 425, 442 (1997)”
3. And this Amended Brief presented to the Court of Appeals the results which
Amicus believed was proper if the Court of Appeals or the Court below did the
analysis mandated by Nixon, which results showed that the “Interest to be served”
by the Subpoena would be Zero (0) as compared to the “dangers of intrusion” on the

President would be Twenty (20). (“Mazars” Amended Amicus Brief Pgs 5-17)

4, And neither the Oversight Committee or Trump et. al. objected to the

 

analysis Mandated by Nixon, as presented in the “Mazars” Amended Amicus Brief,
Pg 2
Case 1:19-cv-01974-TNM Document 64-1 Filed 10/18/19 Page 3 of 13

which leads to the reasonable presumption that this analysis was realistic and
acceptable to both parties.

5. Yet, the “Mazars” Appellate Court simply ignored the precedent of Nixon,
and the analysis presented by Amicus and proceeded to the merits.

6. But this is err where SCOTUS has held that:

“Every federal appellate court has a special obligation to ‘satisfy itself not
only of its own jurisdiction, but also that of the lower courts in a cause under
review, even though the parties are prepared to concede it [Citations
Omitted] ‘And if the record discloses that the lower court was without
jurisdiction this court will notice the defect, although the parties make no
contention concerning it. [When the lower federal court] lack[s]
jurisdiction, we have jurisdiction on appeal, not of the merits but merely for
the purpose of correcting the error of the lower court in entertaining the suit.’
United States v. Corrick, 298 U.S. 435 (/supct-cgi/get-us-cite?298+435), 440
(1936) (footnotes omitted).” Arizonans for Official English v. Arizona, 520
U.S. ___. (slip op., at 28) (1997), quoting from Bender v. Williamsport Area
School Dist., Steel Co. v. Citizens for Better Environment, 523 U.S. 83,
(1998)

 

7. And such err is clearly reversible, rendering the “Mazars” decision on the
Merits to be distinguishable in this case , at least until such time as this Court
conducts the analysis required by Nixon.
The Failure To Follow Nixon Is Inconsistent With Other Jurisdictions
8. Recent case law which cites the Nixon Test is easily uncovered by
“Shepardizing”, specifically:
Regarding ministerial duties of a President,
“However, “a court, before exercising jurisdiction, must balance the
constitutional weight of the interest to be served against the dangers of
intrusion on the authority and functions of the Executive Branch.” Nixon v.
Fitzgerald, 457 U.S. at 754, 102 S. Ct. 2690. A four justice plurality of the

Supreme Court has explained that while “in general this court has no
Pg 3
Case 1:19-cv-01974-TNM Document 64-1 Filed 10/18/19 Page 4 of 13

jurisdiction of a bill to enjoin the President in the performance of his official
duties,” Mississippi v. Johnson, 71 U.S. (4 Wall) 475, 490, 18 S. Ct. 437
*1866) “left open the question whether the President might be subject to
judicial injunction requiring the performance of a purely “ministerial duty.”
Franklin 505 U.S. at 802-03, 122 S. Ct. 2767 (Plurality Opinion) (quoting

Mississippi v. Johnson)” Knight First Amendment Institute v. Trump,
302 F. Supp. 3d 541 @ 579 (U.S. Dist. Ct., S.D. New York 2018)

And in a case where President Trump was dismissed as a defendant pursuant

to Nixon::

9.

“A court, before exerting jurisdiction, must balance the constitutional weight
of the interest to be served against the dangers of intrusion on the authority
and functions of the Executive Branch.” Centro Presente v. U.S. Dept. Of
Homeland Sec., 332 F. Supp. 3d 393, 419 (U.S. Dist. Ct., Mass. 2018)

And then there is the unusual case where the Judiciary actually adopted the

language of the Nixon Test and applied it to the Judiciary instead of the Executive

 

Branch in a situation where the Judiciary Committee of the House sought Grand

Jury Records in support of impeachment inquiry of U.S. District Judge Alcee L.

Hastings:

10.

“Under proper separation of powers analysis, we “must balance the
constitutional weight of the interest to be served against the dangers of
intrusion on the authority and functions of the [Judicial] Branch.” Nixon v.
Fitzgerald, 457 U/S. 731, 754, 102 S. Ct. 2690, 2703, 73 L.Ed2d 349 (1982)”

In re Request for Access to Grand Jury (Records), 833 F.2d 1438 (11
Cir. 1987)

Thus it must be concluded that the “Mazars” Appellate Opinion and Process

not only ignores the mandatory Nixon Test but is inconsistent with the Opinion

process in three other Judicial Jurisdictions which distinguishes the “Mazars”

decision and renders it unreliable to apply as precedent in this case.

Pg 4
11.

12.

Case 1:19-cv-01974-TNM Document 64-1 Filed 10/18/19 Page 5 of 13

The “Mazars” Majority Opinion, In Part, Wrongly Represents
The Parties Filings

In its analysis of the merits, the “Mazars” Opinion states in relevant part:

“Settled Supreme Court precedent teaches that - at least where, as here, no
party argues that compliance with the subpoena would impair the President’s
execution of Article II power — the Constitution protects both branches’
prerogatives by determining whether the subpoena serves “a valid legislative
purpose.” “Mazars” Opinion, Pg 46

But circuit Judge Rao, in her dissenting opinion, corrects the record as

regards to the concerns of Trump and the Department of Justice stating:

13.

“Allowing the legislative power to reach investigation of impeachable offenses
provides congress with a new bludgeon against the Executive, making it all
to easy for Congress to encroach on the executive branch by targeting the
President and his subordinates through legislative inquiries. See Nixon v.
Fitzgerald, 457 U.S. 731, 743 (1982) (a “special solicitude [is] due to claims
alleging a threatened breach of essential Presidential prerogatives under the
separation of powers”). The majority incorrectly asserts “no party argues
that compliance with the subpoena would impair the President’s execution of
the Article II power.” Maj. Op. 46; see also Id. At 64-65 . To the contrary,
both the Trump plaintiffs and the Department of Justice argue that this
subpoena may “distract a president from his public duties, to the detriment of
only the President and his office but also the Nation that the Presidency was
designed to serve.” Appellants Reply Br. 3 (quoting Fitzgerald, 457 U.S. at
753; see also DOJ Br. 6 (“[Clongressional committees may issue successive
subpoenas in waves, making far-reaching demands that harry the President
and distract his attention.” (Citing Rumley, 345 U.S. at Dissent 46)
“Mazars” Opinion, Dissent by Cir. Judge Rao

And Judge Rao was correct:

“The Justice Department adds one final objection. Although conceding that
the Resolution “clearly authorizes the Committee’s subpoena[,] Department
Br. 16, the Department warns that because Resolution 507 also authorizes
future subpoenas, there is a “serious risk” that “[C]ongressional committees
may issue successive subpoenas in waves, making for-reaching demands that
harry the President and distract his attention.” Department Br. 16.”
“Mazars” Opinion, Pg 64

Pg 5
Case 1:19-cv-01974-TNM Document 64-1 Filed 10/18/19 Page 6 of 13

14. But then the Majority continues, which discussion is helpful in
understanding why the Majority does not deal with the Nixon Test.
“Time will tell whether the Department’s prediction is accurate. At present,

however, we have no need to consider that hypothetical scenario because the
only subpoena currently before us is the one directed at Mazars. And to be

clear, neither the Trump Plaintiffs nor the Department has argued that

compliance with that subpoena risks unconstitutionally burdening the
President's core duties.” “Mazars” Opinion, Pg 64 ] [Emphasis Added]

15. But the Nixon Test requires the court to make sure that the Oversight
Committee, as realistically as possible, defines the “Interest to be served” if the
Subpoena was honored, and the Trump plaintiffs are required, as realistically as
possible, to describe the level of impact upon the Presidency or the Executive
Branch. Thus, even though Mr. Cox’s “Mazars” Amended Amicus Brief made these
projections for both parties, with the result being that the Oversight Committee’s
Interest was minimal or zero (0), and the “dangers of intrusion on the authority and
functions of the Executive Branch” due to the “distraction of his [the President’s]
energies” with the result being a score of twenty (20) - The Mazars Opinion Ignores
the Nixon Test apparently because the President et. al. did not raise this issue.

16. Thus, it appears that the Majority simply did not want to deal with future

projections, even though that is exactly the requirement of the Nixon Test,

 

17. This understanding is reinforced where the Majority Opinion continued:

“To be sure, monitoring Mazars compliance with the subpoena might require
some presidential time and attention. But as the Supreme Court made clear
in Clinton v. Jones, a “burden [on] the time and attention of the Chief
Executive,” standing alone “is not sufficient to establish a violation of the
constitution.” 520 U.S. at 703

Which ignores the impact upon the President personally.
Pg 6
18.

Case 1:19-cv-01974-TNM Document 64-1 Filed 10/18/19 Page 7 of 13

But it has been held that this limitation applies only where the claimed

Presidential interference by President Clinton was generalized and not

particularized as reflected by the following:

19.

“. Mr. Clinton’s sweeping claim that this suit will allow the judiciary to
interfere with the constitutional separation of powers doctrine if immunity is

not granted, without detailing any specific responsibilities or explaining how
or the degree to which they are affected by the suit ... is insufficient ground

for granting presidential immunity, even temporarily. See Butz, 438 .S. at
506, 98 S.Ct. At 2910. (“[FJederal officials who seek absolute exemption from

personal liability for unconstitutional conduct must bear the burden of
showing that public policy requires an exemption of that scope.”): cf. United
States v. Nixon, 418 U.S. 683 (Citations Omitted). Jones v. Clinton, 72
F.3d 1354, 1362 (8th Cir. 1996) [Emphasis Added}

 

Amicus thereby argues that although the “Parties” did not provide the

concrete particularized information necessary, Mr. Cox in his “Mazars” Amicus

Brief did provide particularized information for both parties (Id., Pgs 5-17) with the

following examples of the impact upon the President or Presidency which would

result from his having to answer the myriad of questions that would evolve from the

examination of these Trump’s records:

“The Memorandum Decision upholding the validity of the Subpoena from the
Oversight and Reform Committee for access to “All” of the financial records of
Trump and his associated business entities will diminish the power of the
President and Presidency forever, while distracting the President from his
vital duties. The Presidential power to negotiate to resolve current problems
like the nuclear issues with Korea, the growing threat from Iran, and the
growing military power of China will be diminished, and foreign countries
will wonder if they should actually be negotiating with Congress. Current
trade talks with China and other countries will be placed in jeopardy at the
expense of our Nation’s economy. The Constitutionally mandated balanced
separation of powers will be forever tilted in favor of the Congress. The
President and Presidency will be denied and lose any Immunity protections
which the Supreme court has previously determined exists, thereby making

Pg 7
Case 1:19-cv-01974-TNM Document 64-1 Filed 10/18/19 Page 8 of 13

the Presidency inferior to Congress instead of being a co-equal branch of
government. No President can then avoid being harassed by the opposing
party which controls the House or Senate in order to extract concessions
desired by congress from the President - it’s called blackmail. Qualified
candidates for the Presidency will be dissuaded from running for the office.
The image of the president as the leader of the Free World will be diminished
or lost, and our enemies abroad will no longer respect our power as a Nation
bringing great peril to our citizens abroad and our Nation at home. Talented
individuals needed to run the various Executive Agencies will be less inclined
to answer the call of future Presidents and give up their personal lives to
serve. Foreign powers will realize that they need to work with Congress,
most probably the Speaker of the House, not the President, because the
Presidency will be subordinate to the congress, even though the congress has
no real authority to negotiate with foreign powers. America will no longer be
America.” “Mazars” Amended Amicus Brief, Pgs 15-17

20. Ofinterest is the fact that neither of the parties objected to the analysis by
Amicus, which should have led the Majority to reach the reasonable conclusion that
what Amicus Cox presented was acceptable to both, which result was that the
“Interest to be served” if the Committee gained access to the financial records
sought by the Subpoena was essentially zero (0), while the “danger of intrusion on
the authority and function of the Executive Branch” would be twenty (20) - which
should have resulted in the Majority concluding that the Subpoena issued to
Mazars should have been quashed.

21. Further, where at Oral Arguments the Mazars Appellate Court could have

asked the parties if they believed that the analysis of the Nixon Test by Amicus

 

Cox was realistic or needed their input, but no such questions were asked. So it is
argued that the three judge panel should have held that under the precedent of

Nixon the Subpoena by the House Oversight Committee was in violation of Nixon

 

 

and was to be quashed.
Pg 8
22.

Case 1:19-cv-01974-TNM Document 64-1 Filed 10/18/19 Page 9 of 13

The President Was Entitled To A Favorable Decision
Even If He Did Not Plead Pursuant To Nixon

The Majority also improperly ignored the arguments by Amicus as stated

below:

23.

“Where Appellants in their Complaint request relief of “All” other
preliminary and permanent relief to which Plaintiffs are entitled.”
Complaint, Pg 14, it is argued that the Court below had a “Duty” to perform
the comparative evaluation required in Nixon even though it was not
requested to be done by the Plaintiffs. And, where Amicus had brought the
issue to the attention of the Court (F @ 1-3) ... the court below was cognizant
of the constitutional Separation Of Powers issue before it. The U.S. Supreme
Court with citation to Gonzales, 550 U.S. 124 has declared that the “court
retains an independent constitutional duty to review the factual findings
where constitutional rights are at stake.” Whole Womans Health v.
Hellerstedt, 579 U.S. (2016) [Opinion @ III, Next To Last Para.]
And in Hellerstedt, the U.S. Supreme Court also explained that the District
court held that the admitting privileges requirement was unconstitutional
even though the providers had not asked the Court to do so. On Appeal, the
court of Appeals concluded: “The District Court was wrong to hold the
admitting-privileges requirement was unconstitutional because ... the
providers had not asked them to do so...” Whole Womans Healath v.
Hellerstedt, 579 U.S. (2016) [Opinion @ I, C, 3™ Para.] But in
analyzing this circumstance, the U.S. Supreme Court reversed the decision of
the Court of Appeals, with the following logic.” “Mazars, Amended Amicus
Brief, Pgs 17-18

 

 

“The court of Appeals also concluded that the award of facial relief was
precluded by principles of res judicata. 790 F.3d at 581. The Court [of
Appeals] concluded that the District Court should not have ‘granted more
relief than anyone had requested or briefed.” Jd. At 580. But in addition to
asking for as-applied relief, petitioners asked for such other and further relief
as the Court may deem just, proper and equitable.” App. 167. ... The Federal
Rules of Civil Procedure state that ... a “final judgement should grant the
relief to which each party is entitled, even if the party has not demanded that
relief in its pleadings.” Rule 54c..”. Whole Womans Healath v.
Hellerstedt, 579 U.S. (2016) [Opinion @ II, A, 3 Last Para.]”
“Mazars, Amended Amicus Brief, Pgs 17-18

 

From which it must be understood that the decision by the Appellate Court in
Pg 9
Case 1:19-cv-01974-TNM Document 64-1 Filed 10/18/19 Page 10 of 13

Mazars-erred when it failed to consider the Jurisdictional Test of Nixon and rule
that the Subpoena to Mazars was to be quashed, even though the Trump Plaintiffs
did not ask the Court to rule on the Jurisdiction pursuant to Nixon.
Conclusions

24. It is Concluded as follows:
A. That the Appellate Court in the “Mazars” case erred when it failed to
perform the Jurisdictional Test mandated by the U.S. Supreme Court in Nixon v.
Fitzgerald before ruling n the merits.
B. That the Appellate Court in the “Mazars” case erred and was inconsistent
with other Judicial Jurisdictions when it failed to perform the Judicial Test
mandated by the U.S. Supreme Court in Nixon v. Fitzgerald before ruling n the
merits.
C. That the Appellate Court in the “Mazars” case erred when it stated that “no
party argues that compliance with the subpoena would impair the President’s
execution of the Article II power” where in fact the Court in a subsequent part of its
Opinion stated: “the Department warns that because Resolution 507 also
authorizes future subpoenas, there is a serious risk that “[C]ongressional
committees may issue successive subpoenas in waves, making far-reaching
demands that harry the president and distract his attention”. A circumstance
recognized by Judge Rao in her dissent stating:

“The majority incorrectly asserts “no party argues that compliance with the

subpoena would impair the President’s execution of the Article II power.”

Maj. Op. 46; see also Id. 64-65. To the contrary, both the Trump plaintiffs
Pg 10
Case 1:19-cv-01974-TNM Document 64-1 Filed 10/18/19 Page 11 of 13

and the Department of justice argue that this subpoena may “distract a
President from his public duties, to the detriment of not only the President
and his office but also the Nation that the presidency was designed to serve.”
Appellants Reply Br. 3 (quoting Fitzgerald, 457 U/. S. At 753); see also DOJ
Br. 6 (“(CJongressional committees may issue successive subpoenas in waves,
making far-reaching demands that harry the president and distract his
attention.” (Citing Rumely, 345 U‘S. at 46)). ...”

D. That the Appellate Court in the “Mazars” case erred when it failed to merge

the concerns of the Trump Plaintiffs and DOJ with the Nixon Test (analysis)

 

presented by Amicus Cox in his Brief and Amended Brief to determine if the
Subpoena should be quashed.

E. And it is concluded that the “Mazars” Court erred in its presumption that it
was not necessary to perform the Jurisdictional Test mandated in Nixon which
presumption is contrary to Rule 54c. of the Rules of Procedure as well as the U.S.
Supreme Court Opinion in Woman’s Whole Health which indicate that the
President was entitled to relief even though Trump et. al. did not request the relief.
F. Therefore it is concluded that the precedent created by the Opinion of the
“Mazars” Appellate Court is not a precedent in this case because it erred when the

Court failed to perform the mandated Jurisdictional Test of Nixon before

 

proceeding to a decision on the merits.

 

Respectfully Submitted:
LL tine La zh, Loon Le OB eal
Duane Morley Cox, Amiéus, Pro Se Date

Also: Amicus apologizes to the Court for failing to file a Motion for Leave To File his
“Amicus Reply”, while also advising the Court that although he does not seek to speak at
the Hearing scheduled for 6 Nov. 2019, he has made reservations needed to be present, and
would, if asked, answer to the best of his ability any questions this court may have.

Pg il
Case 1:19-cv-01974-TNM Document 64-1 Filed 10/18/19 Page 12 of 13

Certificate Of Service

*

1, Duane Morley Cox, Pro Se, does hereby swear that on if October 2019 that I did
serve a true and correct copy of the attached Brief On Why T.

Decision By The U.S.

Court of Appeals In The Case Of Trump v. Mazars Is Not Applicable To This Case to
the below listed parties by Fed Ex or first class mail, postage prepaid.

Clerk’s Office (Original)

U.S. District Court

District of Columbia

Room 1225

333 Constitution Avenue, NW
Washington D.C. 20001

Steven A. Myers et., al.

United States Department of Justice
New York, New York 10118

Civil Division, Federal Programs Branch
P.O. Box 883

Washington, D.C. 20044

William S. Consovoy, et. al.
Consovoy McCarthy Park PLLC
3033 Wilson Blvd., Ste 700
Arlington, Va. 22201

Mes Liluto Bb

Duane Morley Cox, Amicus, Pigs

Office Of General Counsel

U.S. House of Representatives

291 Cannon House Office Building
Washington, D.C. 20515

LF OLL25

Date
  

2ESS FIRM. “IRMLY TO SEAL

 

a ePaRE Retail

US POSTAGE PAID

Origin: 84921

7 35 40/15/19
* 4950660210-03

PRIORITY MAIL 2-DAY ®

0 Lb 3.80 Oz

1004

 

 

 

 

 

>) R Hl EXPECTED DELIVERY DAY: 10/17/19

SHIP
TO:
333 CONSTITUTION AVE NW

WASHINGTON DC 20001-2802

USPS TRACKING NUMBER

Date of deli
USPS TRAC
international

 

 

Limited inter

Pick up avail 9505 5131 7448 9288 0840 25

Order supplie

When used internationally, a customs To schedule free
declaration label may be required. Package Pickup,

scan the QR code.
* Domestic only

or

PS00001000014 OD: 121/2x9 1/2 USPS.COM/PICKUP

 

 

 

   
 

f nal

aa TE
PRIORITY POSTAL SERVICE 6
* MAIL * Wiser us At wees. com"

FROM:

Morley and Jeanne Cox
( 1199 Cliffside Drive
Logan, UT 84321

TO: |
é - Ce

LERKS OFFIE
nS DISTEICT Cov BY 4
pisraicr OF oS Ame
es im Jas
93x Can s7IT VT
UWasHineTen PE

on, Ave NW

Zoos)

 

Label 228, March 2016 FOR DOMESTIC AND INTERNATIONAL USE

[_ _|

estic only. ™ For Domestic shipments, the maximum weight is 70 Ibs. For International shipments, the maximum weight is 4 Ibs.

 

 

U.S. Postal Service; October 2018; All rights reserved.

®

This packaging is the property of the U.S. Postal Service” and is provided solely for use in sending Priority Mail® shipments.

Misuse may be a violation of federal law. This packaging is not for resale. EPI4F

aa
